Citation Nr: 0610625	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to December 8, 2000 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954 and from January 1955 to February 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The April 2001 rating decision 
granted entitlement to a TDIU, effective on December 8, 2000.  
The veteran appealed the effective date of the TDIU.  

The veteran testified at a personal hearing in April 2002, 
before the undersigned Veterans Law Judge in Washington, DC.  
A transcript of his testimony is associated with the claims 
file.  

In a decision promulgated in July 2002, the Board found that 
entitlement to an effective date prior to December 8, 2000 
for the assignment of the TDIU was not warranted, and as 
such, denied the veteran's claim for an earlier effective 
date for the grant of a TDIU.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In an August 2005 Order, the Court vacated the Board's July 
2002 decision and remanded the matter back to the Board for 
readjudication.  


FINDINGS OF FACT

1.  A VA examination on September 22, 2000, provided evidence 
of unemployability due to service-connected disability; 
unemployability was not factually ascertainable prior to that 
date.

2.  The September 22, 2000 VA examination may be reasonably 
construed as an informal claim for entitlement to a TDIU 
which was followed up with a formal claim for entitlement to 
a TDIU, received at the RO on December 8, 2000.  

5.  It is factually ascertainable from the evidence of record 
that since September 2000, but no earlier, the veteran's 
service-connected disabilities increased in severity such 
that they precluded substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date of September 22, 2000, but not earlier, for the 
assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here, the veteran's claim for entitlement to a TDIU was 
granted, and the veteran thereafter appealed the effective 
date assigned.  As such, any defect with respect the timing 
and/or content of the duty-to-assist notice was harmless 
error.  In other words, as the claimed benefit of entitlement 
to a TDIU was granted, there was no prejudice to the veteran 
in not supplying him with a timely duty-to-assist letter 
addressing what is necessary to substantiate a claim for 
entitlement to a TDIU.  

After the veteran initiated an appeal for an earlier 
effective date for the grant of a TDIU, the RO provided the 
veteran with the laws and regulations governing effective 
dates and TDIU's in the November 2001 Statement of the Case.  
In addition, the RO explained, in detail, the reasons for the 
denial of the veteran's claim in discussion in the rating 
decision.  Furthermore, it appears that all VA records have 
been obtained and associated with the claims file.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  Finally, the veteran has been provided with 
appropriate VA examinations and has provided testimony at a 
hearing.  As such, the Board finds that the veteran has been 
fully informed and VA's duty to assist the veteran in this 
case has been met.  

The Board finds that the appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices; and, significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

Finally, the Board notes that neither party to this appeal 
raised the issue of inadequate or defective notice in their 
Court pleadings (briefs); and likewise, the Court did not 
address the issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

Under the circumstances of this case, where there has been 
substantial compliance with the laws and regulations, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


II.  TDIU - Effective Date

The veteran asserts that an effective date prior to December 
8, 2000 is warranted for the grant of a TDIU.  Specifically, 
the veteran contends that the effective date for the TDIU 
should be either sometime in December 1997, when he claims he 
became unemployable subsequent to a surgical procedure; or as 
of April 15, 1998, which he alleged was the day that he filed 
his original claim for compensation due to paralysis from a 
surgical procedure.  

Historically, service connection was granted for residuals of 
an injury to the left shoulder girdle with post-operative 
scar in a January 1959 rating decision and a 10 percent 
disability evaluation was assigned.  In January 1968, the RO 
granted an increased rating to 40 percent, effective from 
June 12, 1967, for residuals of an injury to the left 
shoulder girdle with fracture, posterior dislocation and 
paralysis of the left serratus nerve post-operative infection 
and scarring and left anterior axillary scar.  

On VA examination in August 1997, the veteran reported that 
he was unemployed.  Physical examination revealed a reduced 
range of motion and weakness in the left shoulder and 
weakness in the hand grip on the left.  The diagnosis was 
physical findings consistent with an injury to the left 
spinal accessory, to the serratus anterior and multiple 
surgical scars with decreased strength and range of motion of 
the left shoulder.  

The veteran was treated in January 1998 for cervical 
myelopathy.  His main complaints were an inability to grasp 
small objects or perform any fine motor tasks of his upper 
extremities without significant difficulty.  He also reported 
upper extremity weakness which had increased over the prior 
several months and also urinary incontinence.  A myelogram 
revealed significant cervical stenosis at the C3-4 level.  
The veteran underwent a cervical corpectomy and fusion of C3 
with fibular allograft placement and cervical plate.  

On VA examination in February 1999, it was noted that the 
veteran injured his shoulder during active duty and had had 
five surgical procedures on the shoulder since that time.  He 
also reported chronic pain in his left shoulder and scapula.  
In late 1997, he developed progressive weakness and stiffness 
of the right arm and leg and evaluation with a cervical spine 
Computed Tomography (CT) revealed cervical spondylosis with 
some spinal cord impingement.  Surgery was performed in 
January 1998 with a C3 corpectomy and fusion of C2 to C4.  
Post-operatively, the veteran experienced some weakness and 
numbness of both hands and legs, but gradually recovered some 
function.  At the time of the examination, the veteran 
required support from a walker and had left hand and left leg 
weakness.  He also had carpal tunnel syndrome.  The 
impressions from the examination were chronic left shoulder 
pain secondary to injury with multiple surgical proceedings 
and status post cervical corpectomy and fusion for cervical 
spondylosis with residual cervical myelopathy, manifested as 
left hemiparesis and left hemisensory deficit.  

A VA joints examination which was also conducted in February 
1999 resulted in diagnoses of past history of persistent left 
shoulder pain post surgery times two and left shoulder 
dislocations with marked limitation of motion on physical 
examination.  

By rating decision dated in July 1999, the RO granted service 
connection for paralysis of the left serratus nerve (20% 
effective from June 24, 1997) and for wasting of the left 
supra and infraspinatus muscles (30% effective from June 24, 
1997) and also granted special monthly compensation based on 
loss of use of one hand, effective from June 24, 1997.  The 
veteran's combined service-connected disability rating was 70 
percent from June 24, 1997.  

On August 22, 2000, the RO received the veteran's claim for 
an increased rating for the service-connected disabilities.  

At a VA neurological examination on September 22, 2000, the 
diagnosis was status post pinning of the left shoulder 
following multiple shoulder dislocations with subsequent 
surgeries for infection with multiple disfiguring scars on 
the anterior and posterior chest and axilla; atrophy of the 
supra, infraspinatus and deltoid muscles; painful severe 
limitation of motion of the left shoulder with a marked 
degree of pain on repetitive movement of the left shoulder; 
winging of the scapula secondary to paralysis of the long 
thoracic nerve.  The examiner noted an additional diagnosis 
of status post cervical effusion for cervical disk disease 
and cervical stenosis with residual weakness of 4/5 in the 
remainder of the left arm and bilaterally hyper-reflexia 
Babinski's and spasticity of the legs; four disfiguring scars 
on the anterior and posterior chest wall resulting from 
chronic subluxations and infection.  The examiner 
specifically opined that the combination of the veteran's 
illnesses made him clearly unemployable and a substantial 
degree of the unemployability (at least 60%) was secondary to 
the veteran's shoulder injury and the subsequent neuronal 
damage and infections and chronic pain.  

On December 8, 2000, the veteran submitted an application for 
increased compensation based on unemployability.  

In April 2001, the RO granted TDIU, effective from December 
8, 2000.  At the same time, the RO reduced the disability 
evaluation assigned for wasting of the left supra and 
infraspinatus muscles from 30% to 20% (effective April 1, 
2001) due to clear and unmistakable error as a 20% evaluation 
was the maximum disability evaluation available under the 
rating schedule for a non-dominant arm.  The veteran's 
combined service-connected disability evaluation was also 
reduced to 60% effective from April 1, 2001.  The RO deferred 
adjudication of claims for service connection for cervical 
myelopathy with degenerative changes, weakness of the right 
hand, and shell fragment wounds to the head and groin.   

The veteran testified before the undersigned Member of the 
Board in April 2002 that, from approximately December 1999 to 
December 2000, he was completely paralyzed in his legs and 
arms subsequent to the surgery on his cervical vertebrae.  He 
indicated that he was hospitalized for months at different 
facilities while recuperating.  Eventually, the feeling 
returned in his extremities.  With regard to his work 
history, he testified that since his discharge from military 
service in 1958, he worked once in 1982 for three months 
driving a cab.  He indicated he was fired from that job due 
to an inability to carry or load luggage.  He further stated 
that he also worked for four days for a roofing company.  The 
veteran opined that April of 1998 should be the effective 
date for the grant of TDIU because he was not working at that 
time and could not work even if he wanted to.  He indicated 
that his paralysis began in December 1997.  The veteran's 
representative alleged that there were problems with the 
District of Columbia Regional Office's date stamping of 
correspondence it received.  The representative reported that 
he filled out VA Form 8940 in April 2000.  The representative 
argued that the evidence of record clearly indicated that the 
veteran was unemployable as a result of his service-connected 
disabilities one year prior to the submittal of VA Form 8940.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2005); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. 3.157(b) (2005), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits, which 
would include an informal claim for a TDIU, see Servello, 3 
Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R.  
3.157(b) (2005). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2005).  

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

In addition, the Court has held that when VA is considering 
an increased rating claim from a veteran whose schedular 
rating meets the minimum criteria of section 4.16(a) and 
there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total rating 
based on individual unemployability due to service-connected 
disability.  Norris v. West, 12 Vet. App. 413, 420 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year prior 
to the claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper. 
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable." Id. at 521.

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  

Total disability ratings for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

In this case, the first evidence of unemployability comes 
from the VA examination on September 22, 2000.  This is 
within one year of the RO's receipt of the veteran's formal 
claim for a TDIU, which was received on December 8, 2000.  
Based on the Court's analysis in Norris, Harper, Roberson, 
and Servello, the Board finds that the VA examination on 
September 22, 2000 serves as an informal claim for a TDIU 
because, (1) a formal claim was received in December 2000, 
within a year after the informal claim; and (2) at the time 
of the September 2000 examination, the veteran's combined 
service-connected disability rating was 70 percent and it was 
the first time that unemployability due to service-connected 
disability was factually ascertainable.  As noted above, once 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

In this regard, the Board has considered whether the 
increased rating claim received at the Board on August 22, 
2000 could be considered an informal claim for a TDIU.  As 
noted in Norris, when an RO is considering a rating increase 
claim from a claimant whose schedular rating meets the 
minimum criteria of section 4.16(a) and there is evidence of 
current service-connected unemployability in the claimant's 
claims file or under VA control, evaluation of that rating 
increase must also include an evaluation of a reasonably 
raised claim for a total rating based on individual 
unemployability, and VA is required to adjudicate that claim.  
Norris v. West, 12 Vet.  App. 413, 418 (1999).  In this case, 
however, at the time of the receipt of the claim for 
increase, in August 2000, there was no evidence of current 
service-connected unemployability in the veteran's claims 
file or under VA control.  

The Board is mindful that the veteran declared him self 
unemployed at an August 1997 VA examination.  However, it is 
well-established that being unemployed or having difficulty 
obtaining employment is not enough to establish 
unemployability for VA purposes.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, the Board 
finds that unemployability was not factually ascertainable at 
the time of the August 2000 claim for increase, or at the 
time of the August 1997 VA examination, and thus, neither the 
August 1997 VA examination, nor the August 2000 claim for 
increase  may be considered an informal claim for a TDIU.  As 
noted, when an RO is considering a rating increase claim from 
a claimant whose schedular rating meets the minimum criteria 
of section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet.  
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability). 

Nevertheless, in this case, VA need not consider the August 
1997 VA examination report as an informal claim for a TDIU 
because evidence of unemployability was not of record at that 
time.  Furthermore, a formal claim was not thereafter filed 
within a year of that date.  

In light of the foregoing, the Board finds that there was no 
evidence of unemployability prior to the September 22, 2000 
VA examination report; thus, for the reasons set forth 
hereinabove, an effective date prior to September 22, 2000 
for the assignment of a TDIU is not warranted.  

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the evidence in this case reflects 
that the veteran was unemployable due to service-connected 
disability as of September 22, 2000.  Unemployability was not 
factually ascertainable prior to that date, and the veteran 
filed a formal claim within one year of the September 2000 VA 
examination.  In other words, the findings of the September 
22, 2000 VA examination serve as an informal claim for a 
TDIU, which was followed up with a formal claim on December 
8, 2000.  According to 38 C.F.R. § 3.155(a) (2005), if an 
informal claim is filed, and then a formal claim is received 
within 1 year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Thus, September 22, 2000 may reasonably be 
considered the date of the claim for entitlement to a TDIU in 
this case.  

As noted above, an effective date prior to September 22, 2000 
for the grant of a TDIU is not assignable because 
unemployability was not factually ascertainable prior to that 
date.  Thus, the veteran's August 2000 request for re-
evaluation of his service-connected disabilities may not be 
considered an informal claim for entitlement to a TDIU.  
Furthermore, this claim for increase does not allege 
unemployability.  

The veteran's representative has testified that he filled out 
VA Form 21-8940 in April 2000 and further alleged that the RO 
had problems with the correct date stamping of correspondence 
it received.  The actual VA Form 21-8940 of record is dated 
by the veteran as either April 28 or November 28 of 2000.  
However, a review of a transmittal memorandum from the 
veteran's representative which specifically references an 
attached VA Form 21-8940 was dated by the representative as 
December 1, 2000 and date stamped by the RO with the December 
8, 2000 date stamp.  The Board finds the representative's 
argument that the RO incorrectly date stamped receipt of the 
VA Form 21-8940 to be without merit.  

The Board notes the veteran was hospitalized in January 1998, 
but this was for treatment of cervical myelopathy.  Service 
connection has never been granted for cervical myelopathy.  A 
rating decision dated in April 2001 deferred, in pertinent 
part, adjudication of the claim for service connection for 
cervical myelopathy with degenerative change.  The veteran 
subsequently dropped this claim.  

Finally, while the veteran has testified that he was 
paralyzed in 1999, a review of the medical evidence of record 
indicates that the paralysis was due to the nonservice-
connected cervical spine disability.  Furthermore, even if 
the paralysis was caused by the service-connected left 
shoulder disability, the veteran testified that the paralysis 
began in December 1997, more than one year prior to the 
receipt of the December 8, 2000 claim for TDIU.  In Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997), the United States 
Court of Appeals for Veterans Claims ("the Court") held 
that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase).  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper. VAOPGCPREC 12-98 at 3.   

In sum, under the facts of this case an effective date of 
September 22, 2000, but no earlier, is assignable for the 
grant of a TDIU. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


ORDER

Entitlement to an effective date of September 22, 2000, but 
no earlier, is granted for the assignment of a TDIU, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


